Title: From Thomas Jefferson to William Wharton, 13 May 1821
From: Jefferson, Thomas
To: Wharton, William


						
						
							Monticello
							May 13. 21.
						
					Your favor of Apr. 25. came to hand last night: but it is not in my power to answer it’s enquiries. the legislature in it’s last session permitted the University to borrow 60. M. Dol. as it had a like sum before, pledging it’s annuity of 15. M. D. for repayment. the necessary buildings will be finished this winter, but if it is left to the University to pay the debt, it cannot be opened for many years. if the legislature should at any time remit the debt and liberate our funds, we may open the institution within a year from the date of the remission. Accept the assurance of my respect.
						Th: Jefferson